DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: The specification at paragraph 0156 mentions computer storage medium maybe any available storage media which can be reasonably interpreted as a computer program being recorded or downloaded, but still a computer program, which is not patentable under the most recent 35 U.S.C. 101 guidelines. Also, there is not clear indication in the specification as to what constitutes a computer readable medium, it can be broadly interpreted as a carrier wave, which is not patentable under the most recent 35 U.S.C. 101 guidelines. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the 

Allowable Subject Matter

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Muchlinski et al., (US 2019/0043529 A1).	
As per claims 1, 9 and 10, Muchlinski et al., teach the method/apparatus/storage medium for voice activity detection (0033), comprising: dividing a first audio file into frames to obtain a first sequence of audio frames, wherein the first audio file comprises a continuous voice signal (0088); extracting an acoustic feature of each audio frame in the first sequence of audio frames (0036, 0038); sequentially inputting the acoustic feature of each audio frame in the first sequence of audio frames to a voice activity detection VAD model to obtain a probability value of each audio frame in the first sequence of audio frames, wherein the probability value is used to indicate that the audio frame is a voice frame or a noise frame (0024, 0026, 0085); and determining a start and an end of the voice signal according to the probability value of each audio frame in the first sequence of audio frames (0051, 0088). 
As per claim 2, Muchlinski et al., teach the method according to claim 1, before the sequentially inputting the acoustic feature of each audio frame in the first sequence of audio frames to a voice activity detection VAD model, the method further comprises: obtaining a second audio file which is a noise audio file; cutting the second audio file into at least one noise segment to obtain a set of noise segments; and training the VAD model according to the set of noise segments (0023 -0024, 0046 -0050). 
As per claim 3, Muchlinski et al., teach the method . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Martel et al., (US 10,223,066 B2) teach proactive assistance based on dialog communication between devices.
Konuma et al., (US 2013/0108244 A1) teach an interesting section identifying device for identifying an interesting section of a video file based on an audio signal included in the video file, the interesting section being a section in which a user is estimated to express interest, includes an interesting section candidate extracting unit that extracts an interesting section candidate from the video file, the interesting section candidate being a candidate for the interesting section, a detailed structure determining unit that determines whether the interesting section candidate includes a specific detailed structure, and an interesting section identifying unit that identifies the interesting section by analyzing a specific section when the detailed structure determining unit determines that the interesting section candidate includes the detailed structure, the specific section including the detailed structure and being shorter than the interesting section candidate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658